DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed 8/16/2021 has been entered. Claims 35-46 have been canceled. Claim 41-58 have been added. Claims 1-34 and 45-58 remain pending in the application. Applicant’s election without traverse of 1-34 and 45-58 in the reply filed on 8/16/2021 is acknowledged.

Response to Arguments
3.	Applicant has presented no arguments relating to the patentability of the newly recited features.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Regarding the description section [0146] “mean for obtaining” has been read as a receiver; “mean for determining” has been read as a processor; “ mean for associating” has been read as a processor; “mean for providing” has been read as an interface/output. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 11-12, 14-22, 28-29, 31-34, 47-48, 51-54 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Arslan et al. (US 20170091223 A1) in view of Moshfeghi et al. (US 20160146922 A1).
Regarding claim 1, Arslan teaches a method to support position determination (Method of Fig. 2 using system of Fig. 1) comprising: 
obtaining a plurality of channel measurements for at least one Wireless Access Point (WAP) (The user device 102 can measure certain characteristics of the signals, either in terms of the signal qualities 
determining, based on WAP almanac information (The user device 102 can measure certain characteristics of the signals…in terms of the data carried by the signal, such as the MAC address or other identifier associated with the transmitting WAP, see [0174]) and the plurality of channel measurements for the at least one WAP (The user device 102 can measure certain characteristics of the signals, either in terms of the signal qualities such as signal strength, angle of incidence, see [0174]), at least one corresponding set of channel parameters (In the RSS algorithm, the strength (power) of a Wi-Fi signal at the receiver (user) is measured in comparison to the transmitted strength of a signal from the radio source (WAP) and is given by following mathematical equation EQ 1in free space. Where P.sub.r is the received power, P.sub.t is a transmitted power, G.sub.t and G.sub.t are receiver and transmitter antenna gains respectively, .lamda. is a signal wavelength and d is a distance between source and receiver, see [0191-0192]), wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information (e.g. scan site 320, use is located outside of the building of Fig. 3) of a User Equipment (UE) (the data gathered during the scanning process is used to generate estimates of the positions of the signal sources (WAPs), see [0178] and at every place user records Wi-Fi scanning parameters such as signal strength, MAC addresses of visible WAPs, Signal Quality etc. and user's own position through GPS/AGPS, see [0186]); 
associating the plurality of signal sources with corresponding channel parameters in the at least one set of channel parameters (Once all the distances are determined using any of the models available, they are processed together with reference location co-ordinates of the places where user have scanned from to map visible WAPs one by one, see [0196]); and 
determining, based on the first position information (e.g. scan site 320; user is located outside of the building of Fig. 3) of the UE (At every place user records Wi-Fi scanning parameters such as signal 
However, Arslan does not teach wherein a channel comprises Line of Sight (LOS) and Non-LOS (NLOS) signals.
In an analogous art, Moshfeghi teaches wherein a channel (e.g. signal from cell tower 120 of Fig. 1) comprises Line of Sight (LOS) (e.g. line 125) and Non-LOS (NLOS) (e.g. line 137 reflected by building with wireless access point 117) signals (Some of the radio waves in FIG. 1 travel directly from the transmitter to the receiver, as illustrated by lines 125, while other radio waves are totally obstructed and do not reach the receiver, as illustrated by line 130. Yet, other radio waves encounter obstacles that cause reflections and multipaths before they reach the receiver, as illustrated by lines 135-138 which are directed to mobile device 105 from satellite 112, wireless access point 116, cell tower 120, and cell tower 122 respectively, see [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan with the 

Regarding claim 2, Arslan as modified by Moshfeghi teaches the method of Claim 1, wherein the first position information of the UE comprises a probability density function of a first UE position (The records from the scanning process are processed together by software installed on the device using various signal processing algorithms to determine the distances between user location at different places and visible Wireless Access Points, and subsequently to create a map of these WAPs, see [0189]) and the second position information of the UE comprises a probability density function of a second UE position (the user may also record their own estimate of the position of the second set of locations or may input a correction (where appropriate) to an automatically derived (by GPS, for example) estimate of the positions, and may also input a selection of environmental model to apply and/or parameters for use with such a model, see Arslan [0180]).

Regarding claim 3, Arslan as modified by Moshfeghi teaches the method of Claim 1, further comprising: determining a position information of at least one signal source in the plurality of signal sources (In FIG. 4 the actual locations of WAPs 402, 404, 406, 408, 410, 412 are shown with a solid circle, and the estimated locations WAP' are shown by the overlaid, dashed circles 452, 454, 458, 460, 462 corresponding to WAPs 402, 404, 408, 410, 412 respectively, see Arslan [0198]).
Regarding claim 4, Arslan as modified by Moshfeghi teaches the method of Claim 3, wherein the position information of the at least one signal source comprises a probability density function of a position of the at least one signal source (various models exist to try to model different environments and signal propagation behaviour through them to determine the distance between receiver and 

Regarding claim 5, Arslan as modified by Moshfeghi teaches the method of Claim 4, further comprising: Moshfeghi further teaches determining, for the at least one signal source, a corresponding signal blockage probability (For instance, some embodiments perform peak detection on the profile illustrated in FIG. 3 and store the magnitude and corresponding phase of the peaks and the times at which the peaks occur (i.e. T.sub.1, T.sub.2 and T.sub.3 shown in FIG. 3), see Moshfeghi [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan with the multipath signal of Moshfeghi to provide a method and a system that employ radio wave signals to calculate the position of a wireless device in both indoor and outdoor environments as suggested.

Regarding claim 11, Arslan as modified by Moshfeghi teaches the method of Claim 1, wherein the at least one corresponding set of channel parameters comprise at least one of: an Angle of Arrival (AOA) of a corresponding channel signal, or an Angle of Departure (AOD) of the corresponding channel signal, or a phase vector associated with the corresponding channel signal, or an NLOS path length for the corresponding channel signal, or a combination thereof (The algorithms include, for example, Time of Arrival (TOA), Time Difference of Arrival (TDOA), Angle of Arrival (AOA), see Arslan [0190]).

Regarding claim 12, Arslan as modified by Moshfeghi teaches the method of Claim 1, wherein the method is performed by at least one of: the UE, or a location server, or a network entity coupled to a wireless network associated with the UE; or some combination thereof (The user device 102 can measure certain characteristics of the signals, either in terms of the signal qualities such as signal 

Regarding claim 14, Arslan as modified by Moshfeghi teaches the method of Claim 1, wherein the at least one WAP comprises at least one of: Base Stations associated with a Wireless Wide Area Network (WWAN), or Wireless Local Area Network (WLAN) APs; or some combination thereof (In a Wi-Fi-based positioning system, the co-ordinates/location of WAPs are used together with other signal processing algorithms to estimate users' location in Wireless Local Area Networks (WLAN), see [0170]).

Regarding claim 15, Arslan as modified by Moshfeghi teaches the method of Claim 1, wherein the WAP almanac information comprises at least one of: position information for the at least one WAP, or position information for the plurality of signal sources, or antenna geometry information for the at least one WAP, or position information pertaining to one or more environmental features affecting radio frequency (RF) signal propagation (The user may also record other useful environment specific data from observation and/or prior knowledge such as height and type of building, numbers and types of physical signal obstructions close to the scanning place, see Arslan [0186]).

Regarding claim 16, Arslan as modified by Moshfeghi teaches the method of Claim 1, wherein the association of the plurality of signal sources with corresponding channel parameters comprises either: a deterministic mapping of signal sources to channel parameters, wherein each signal source is associated with corresponding channel parameters; or a set of possible mappings of signal sources to channel parameters, wherein each possible mapping is associated with a probability mass function (The term `map` preferably connotes a data set including data that encodes and/or identifies at least one geographical or other location. The map may for example be a set of records where each record 

Regarding claim 17, Arslan as modified by Moshfeghi teaches the method of Claim 1, Moshfeghi further teaches wherein the plurality of channel measurements comprise at least one of channel frequency response (CFR), Channel Impulse Response (CIR) measurements, power delay profile (PDP), or a combinate thereof (This figure represents the absolute value (modulus of the real and imaginary part) of transmitter's channel impulse response at location, see Moshfeghi [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan with the multipath signal of Moshfeghi to provide a method and a system that employ radio wave signals to calculate the position of a wireless device in both indoor and outdoor environments as suggested.

Regarding claim 18, Arslan teaches an entity in a wireless network configured to support position determination (FIG. 9 is a schematic illustration of a dedicated scanner system suitable for use with the first phase at least of the process of FIG. 2, see [0216]) comprising: 
an external interface configured to communicate with entities in the wireless network (In an alternative embodiment a network interface unit (not shown) is provided to allow data to be sent and/or received via a communications network, see [0217]); 
at least one memory (data storage 912); and 
at least one processor coupled to the external interface and the at least one memory (computer 908), the at least one processor configured to: 
obtain a plurality of channel measurements for at least one Wireless Access Point (WAP) (The user device 102 can measure certain characteristics of the signals, either in terms of the signal qualities 
determine, based on WAP almanac information (The user device 102 can measure certain characteristics of the signals…in terms of the data carried by the signal, such as the MAC address or other identifier associated with the transmitting WAP, see [0174]) and the plurality of channel measurements for the at least one WAP (The user device 102 can measure certain characteristics of the signals, either in terms of the signal qualities such as signal strength, angle of incidence, see [0174]), at least one corresponding set of channel parameters (In the RSS algorithm, the strength (power) of a Wi-Fi signal at the receiver (user) is measured in comparison to the transmitted strength of a signal from the radio source (WAP) and is given by following mathematical equation EQ 1in free space. Where P.sub.r is the received power, P.sub.t is a transmitted power, G.sub.t and G.sub.t are receiver and transmitter antenna gains respectively, .lamda. is a signal wavelength and d is a distance between source and receiver, see [0191-0192]), wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information (e.g. scan site 320, use is located outside of the building of Fig. 3) of a User Equipment (UE) (d is a distance between source and receiver, see [0192]); 
associate the plurality of signal sources with corresponding channel parameters in the at least one set of channel parameters (Once all the distances are determined using any of the models available, they are processed together with reference location co-ordinates of the places where user have scanned from to map visible WAPs one by one, see [0196]); and 
determine, based on the first position information (e.g. scan site 320; user is located outside of the building of Fig. 3) of the UE (At every place user records Wi-Fi scanning parameters such as signal strength, MAC addresses of visible WAPs, Signal Quality etc. and user's own position through GPS/AGPS, see [0186]) and the association of the plurality of signal sources with corresponding channel parameters, a second position information (e.g. scan site 522; user is located inside of the building of 
However, Arslan does not teach wherein a channel comprises Line of Sight (LOS) and Non-LOS (NLOS) signals.
In an analogous art, Moshfeghi teaches wherein a channel (e.g. signal from cell tower 120 of Fig. 1) comprises Line of Sight (LOS) (e.g. line 125) and Non-LOS (NLOS) (e.g. line 137 reflected by building with wireless access point 117) signals (Some of the radio waves in FIG. 1 travel directly from the transmitter to the receiver, as illustrated by lines 125, while other radio waves are totally obstructed and do not reach the receiver, as illustrated by line 130. Yet, other radio waves encounter obstacles that cause reflections and multipaths before they reach the receiver, as illustrated by lines 135-138 which are directed to mobile device 105 from satellite 112, wireless access point 116, cell tower 120, and cell tower 122 respectively, see [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan with the multipath signal of Moshfeghi to provide a method and a system that employ radio wave signals to calculate the position of a wireless device in both indoor and outdoor environments as suggested.

Regarding claim 19, Arslan as modified by Moshfeghi teaches the entity of Claim 18, wherein the first position information of the UE comprises a probability density function of a first UE position (The records from the scanning process are processed together by software installed on the device using 

Regarding claim 20, Arslan as modified by Moshfeghi teaches the entity of Claim 18, wherein the at least one processor is further configured to: determine a position information of at least one signal source in the plurality of signal sources (In FIG. 4 the actual locations of WAPs 402, 404, 406, 408, 410, 412 are shown with a solid circle, and the estimated locations WAP' are shown by the overlaid, dashed circles 452, 454, 458, 460, 462 corresponding to WAPs 402, 404, 408, 410, 412 respectively, see Arslan [0198]).
Regarding claim 21, Arslan as modified by Moshfeghi teaches the entity of Claim 20, wherein the position information of the at least one signal source comprises a probability density function of a position of the at least one signal source (various models exist to try to model different environments and signal propagation behaviour through them to determine the distance between receiver and source. For example, there are models available to predict signal behaviour for different indoor environments. One of the indoor models is described by the following equation EQ4, see Arslan [0193]).

Regarding claim 22, Arslan as modified by Moshfeghi teaches the entity of Claim 21, wherein the at least one processor is further configured to: determine, for the at least one signal source, a corresponding signal blockage probability (For instance, some embodiments perform peak detection on 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan with the multipath signal of Moshfeghi to provide a method and a system that employ radio wave signals to calculate the position of a wireless device in both indoor and outdoor environments as suggested.

Regarding claim 28, Arslan as modified by Moshfeghi teaches the entity of Claim 18, wherein the at least one corresponding set of channel parameters comprise at least one of: an Angle of Arrival (AOA) of a corresponding channel signal, or an Angle of Departure (AOD) of the corresponding channel signal, or a phase vector associated with the corresponding channel signal, or an NLOS path length for the corresponding channel signal, or a combination thereof (The algorithms include, for example, Time of Arrival (TOA), Time Difference of Arrival (TDOA), Angle of Arrival (AOA), see Arslan [0190]).

Regarding claim 29, Arslan as modified by Moshfeghi teaches the entity of Claim 18, wherein the entity is one of: the UE, a location server, or a network entity coupled to the wireless network associated with the UE (The user device 102 can measure certain characteristics of the signals, either in terms of the signal qualities such as signal strength, angle of incidence, and so on, or in terms of the data carried by the signal, such as the MAC address or other identifier associated with the transmitting WAP, see Arslan [0174]).

Regarding claim 31, Arslan as modified by Moshfeghi teaches the entity of Claim 18, wherein the at least one WAP comprises at least one of: Base Stations associated with a Wireless Wide Area Network (WWAN), or Wireless Local Area Network (WLAN) APs; or some combination thereof (In a Wi-Fi-based 
Regarding claim 32, Arslan as modified by Moshfeghi teaches the entity of Claim 18, wherein the WAP almanac information comprises at least one of: position information for the at least one WAP, or position information for the plurality of signal sources, or antenna geometry information for the at least one WAP, or position information pertaining to one or more environmental features affecting radio frequency (RF) signal propagation (The user may also record other useful environment specific data from observation and/or prior knowledge such as height and type of building, numbers and types of physical signal obstructions close to the scanning place, see Arslan [0186]).

Regarding claim 33, Arslan as modified by Moshfeghi teaches the entity of Claim 18, wherein the association of the plurality of signal sources with corresponding channel parameters comprises either: a deterministic mapping of signal sources to channel parameters, wherein each signal source is associated with corresponding channel parameters; or a set of possible mappings of signal sources to channel parameters, wherein each possible mapping is associated with a probability mass function (The term `map` preferably connotes a data set including data that encodes and/or identifies at least one geographical or other location. The map may for example be a set of records where each record provides the 2D or 3D co-ordinates of a signal source and may also include further data about the signal source such as an assigned name or identifier, see [0139]).

Regarding claim 34, Arslan as modified by Moshfeghi teaches the entity of Claim 18, wherein the plurality of channel measurements comprise at least one of channel frequency response (CFR), Channel Impulse Response (CIR) measurements, power delay profile (PDP), or a combinate thereof (This figure 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan with the multipath signal of Moshfeghi to provide a method and a system that employ radio wave signals to calculate the position of a wireless device in both indoor and outdoor environments as suggested.

Regarding claim 47, Arslan teaches an entity in a wireless network configured to support position determination (FIG. 9 is a schematic illustration of a dedicated scanner system suitable for use with the first phase at least of the process of FIG. 2, see [0216]) comprising: 
means for obtaining a plurality of channel measurements for at least one Wireless Access Point (WAP) (The user device 102 can measure certain characteristics of the signals, either in terms of the signal qualities such as signal strength, angle of incidence, and so on, or in terms of the data carried by the signal, such as the MAC address or other identifier associated with the transmitting WAP, see [0174]); 
means for determining, based on WAP almanac information (The user device 102 can measure certain characteristics of the signals…in terms of the data carried by the signal, such as the MAC address or other identifier associated with the transmitting WAP, see [0174]) and the plurality of channel measurements for the at least one WAP (The user device 102 can measure certain characteristics of the signals, either in terms of the signal qualities such as signal strength, angle of incidence, see [0174]), at least one corresponding set of channel parameters (In the RSS algorithm, the strength (power) of a Wi-Fi signal at the receiver (user) is measured in comparison to the transmitted strength of a signal from the radio source (WAP) and is given by following mathematical equation EQ 1in free space. Where P.sub.r is the received power, P.sub.t is a transmitted power, G.sub.t and G.sub.t are receiver and transmitter 
means for associating the plurality of signal sources with corresponding channel parameters in the at least one corresponding set of channel parameters (Once all the distances are determined using any of the models available, they are processed together with reference location co-ordinates of the places where user have scanned from to map visible WAPs one by one, see [0196]); and 
means for determining, based on the first position information (e.g. scan site 320; user is located outside of the building of Fig. 3) of the UE and the association of the plurality of signal sources with corresponding channel parameters (Once all the distances are determined using any of the models available, they are processed together with reference location co-ordinates of the places where user have scanned from to map visible WAPs one by one, see [0196]), a second position information (e.g. scan site 522; user is located inside of the building of Fig. 5) of the UE (In this case a user's co-ordinates at these five places will be derived using Wi-Fi positioning technology. Wi-Fi positioning will use the co-ordinates of mapped (using the first phase of scanning as described above) and other available WAPs at respective places inside the building. For example, a user at place 524 will use WAPs 504, 508, 512 to locate himself using the phase 1 mapped WAPs' co-ordinates with other signal processing algorithms such as distance measurements using Wi-Fi signal strengths, environmental modelling such as through user inputs and triangulation, see [0201]).
However, Arslan does not teach wherein a channel comprises Line of Sight (LOS) and Non-LOS (NLOS) signals.
In an analogous art, Moshfeghi teaches wherein a channel (e.g. signal from cell tower 120 of Fig. 1) comprises Line of Sight (LOS) (e.g. line 125) and Non-LOS (NLOS) (e.g. line 137 reflected by building 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan with the multipath signal of Moshfeghi to provide a method and a system that employ radio wave signals to calculate the position of a wireless device in both indoor and outdoor environments as suggested.

Regarding claim 48, Arslan as modified by Moshfeghi teaches the entity of Claim 47, further comprising: means for determining a position information of at least one signal source in the plurality of signal sources (In FIG. 4 the actual locations of WAPs 402, 404, 406, 408, 410, 412 are shown with a solid circle, and the estimated locations WAP' are shown by the overlaid, dashed circles 452, 454, 458, 460, 462 corresponding to WAPs 402, 404, 408, 410, 412 respectively, see Arslan [0198]).

Regarding claim 51, Arslan as modified by Moshfeghi teaches the entity of Claim 47, wherein the at least one corresponding set of channel parameters comprise at least one of: an Angle of Arrival (AOA) of a corresponding channel signal, or an Angle of Departure (AOD) of the corresponding channel signal, or a phase vector associated with the corresponding channel signal, or an NLOS path length for the corresponding channel signal, or a combination thereof (The algorithms include, for example, Time of Arrival (TOA), Time Difference of Arrival (TDOA), Angle of Arrival (AOA), see Arslan [0190]).



Regarding claim 53, Arslan teaches a non-transitory storage medium including program code stored thereon, the program code is operable to configure at least one processor in an entity in a wireless network to support position determination, the program code comprising instructions to: 
obtain a plurality of channel measurements for at least one Wireless Access Point (WAP) (The user device 102 can measure certain characteristics of the signals, either in terms of the signal qualities such as signal strength, angle of incidence, and so on, or in terms of the data carried by the signal, such as the MAC address or other identifier associated with the transmitting WAP, see [0174]); 
determine, based on WAP almanac information (The user device 102 can measure certain characteristics of the signals…in terms of the data carried by the signal, such as the MAC address or other identifier associated with the transmitting WAP, see [0174]) and the plurality of channel measurements for the at least one WAP (The user device 102 can measure certain characteristics of the signals, either in terms of the signal qualities such as signal strength, angle of incidence, see [0174]), at least one corresponding set of channel parameters (In the RSS algorithm, the strength (power) of a Wi-Fi signal at the receiver (user) is measured in comparison to the transmitted strength of a signal from the 
associate the plurality of signal sources with corresponding channel parameters in the at least one corresponding set of channel parameters (Once all the distances are determined using any of the models available, they are processed together with reference location co-ordinates of the places where user have scanned from to map visible WAPs one by one, see [0196]); and 
determine, based on the first position information (e.g. scan site 320; user is located outside of the building of Fig. 3) of the UE and the association of the plurality of signal sources with corresponding channel parameters (Once all the distances are determined using any of the models available, they are processed together with reference location co-ordinates of the places where user have scanned from to map visible WAPs one by one, see [0196]), a second position information (e.g. scan site 522; user is located inside of the building of Fig. 5) of the UE (In this case a user's co-ordinates at these five places will be derived using Wi-Fi positioning technology. Wi-Fi positioning will use the co-ordinates of mapped (using the first phase of scanning as described above) and other available WAPs at respective places inside the building. For example, a user at place 524 will use WAPs 504, 508, 512 to locate himself using the phase 1 mapped WAPs' co-ordinates with other signal processing algorithms such as distance measurements using Wi-Fi signal strengths, environmental modelling such as through user inputs and triangulation, see [0201]).
However, Arslan does not teach wherein a channel comprises Line of Sight (LOS) and Non-LOS (NLOS) signals.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan with the multipath signal of Moshfeghi to provide a method and a system that employ radio wave signals to calculate the position of a wireless device in both indoor and outdoor environments as suggested

Regarding claim 54, Arslan as modified by Moshfeghi teaches the non-transitory storage medium of Claim 53, wherein the program code further comprises instructions to: determine a position information of at least one signal source in the plurality of signal sources (In FIG. 4 the actual locations of WAPs 402, 404, 406, 408, 410, 412 are shown with a solid circle, and the estimated locations WAP' are shown by the overlaid, dashed circles 452, 454, 458, 460, 462 corresponding to WAPs 402, 404, 408, 410, 412 respectively, see Arslan [0198]).

Regarding claim 57, Arslan as modified by Moshfeghi teaches the non-transitory storage medium of Claim 53, wherein the at least one corresponding set of channel parameters comprise at least one of: an Angle of Arrival (AOA) of a corresponding channel signal, or an Angle of Departure (AOD) of the corresponding channel signal, or a phase vector associated with the corresponding channel signal, 
Regarding claim 58, Arslan as modified by Moshfeghi teaches the non-transitory storage medium of Claim 53, wherein the association of the plurality of signal sources with corresponding channel parameters comprises either: a deterministic mapping of signal sources to channel parameters, wherein each signal source is associated with corresponding channel parameters; or a set of possible mappings of signal sources to channel parameters, wherein each possible mapping is associated with a probability mass function (The term `map` preferably connotes a data set including data that encodes and/or identifies at least one geographical or other location. The map may for example be a set of records where each record provides the 2D or 3D co-ordinates of a signal source and may also include further data about the signal source such as an assigned name or identifier, see Arslan [0139]).

7.	Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arslan et al. (US 20170091223 A1) in view of Moshfeghi et al. (US 20160146922 A1) and further in view of Reis et al. (US 20170171762 A1).
Regarding claim 6, Arslan as modified by Moshfeghi teaches the method of Claim 5, further comprising: wherein the at least one signal source comprises a multi-antenna system or supports Multiple In Multiple Out (MIMO) communication (The radios 415 of the moving scanner 400, as well as the radios (e.g., satellites 440-443, access points 444-449, and cell towers 450 and 455) in the geographical area of interest (i.e., the environment 405) may be Multiple-Input Multiple-Output (MIMO) systems, see Moshfeghi [0064]).
However, Arslan and Moshfeghi do not teach determining an antenna geometry for the at least one signal source.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan and the multipath signal of Moshfeghi with the antenna of Reis to provide a method and a system to accurately determine the position of a device as suggested.
Regarding claim 23, Arslan as modified by Moshfeghi teaches the entity of Claim 22, wherein the at least one signal source comprises a multi-antenna system or supports Multiple In Multiple Out (MIMO) communication (The radios 415 of the moving scanner 400, as well as the radios (e.g., satellites 440-443, access points 444-449, and cell towers 450 and 455) in the geographical area of interest (i.e., the environment 405) may be Multiple-Input Multiple-Output (MIMO) systems, see Moshfeghi [0064]).
However, Arslan and Moshfeghi do not teach determining an antenna geometry for the at least one signal source.
In an analogous art, Reis teaches determining an antenna geometry for the at least one signal source (The antenna 660 of the terminal 410 (device 600) may be illustratively embodied as a simple, rectangular quad-patch antenna (e.g., 6 cm.times.4 cm in size) with approximately 9 dBi of gain, as shown in the configuration of FIG. 7, see [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan and the multipath signal of Moshfeghi with the antenna of Reis to provide a method and a system to accurately determine the position of a device as suggested.

s 9-10, 13, 26-27, 30, 49-50 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Arslan et al. (US 20170091223 A1) in view of Moshfeghi et al. (US 20160146922 A1) and further in view of Li et al. (US 20210329416 A1).
Regarding claim 9, Arslan as modified by Moshfeghi teaches the method of Claim 1.
However, Arslan and Moshfeghi do not teach wherein determining the second position information of the UE comprises: providing the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE.
In an analogous art, Li teaches wherein determining the second position information of the UE comprises: providing the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and beam ID/beam coordinates into fingerprints, the database may have a prior probability of measurement in specific TP/cell/beam ID. Then a location request that characterizes observations x with the probability distribution function p(.theta.), can be represented by angle or height fingerprints via a beam and antenna as with RSRP/RSRQ/SINR in measurements, see [0068-0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan and the multipath 

Regarding claim 10, Arslan as modified by Moshfeghi and Li teaches the method of Claim 9, wherein the first position information of the UE is determined based, on at least one of: a prior position of the UE provided by the Bayesian filter, and one of more of: a motion model for the UE, or inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE, or a combination thereof (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and beam ID/beam coordinates into fingerprints, the database may have a prior probability of measurement in specific TP/cell/beam ID. Then a location request that characterizes observations x with the probability distribution function p(.theta.), can be represented by angle or height fingerprints via a beam and antenna as with RSRP/RSRQ/SINR in measurements, see [0068-0069]).

Regarding claim 13, Arslan as modified by Moshfeghi teaches the method of Claim 12.
However, Arslan and Moshfeghi do not teach wherein the location server forms part of a 5G Core Network (5GCN) and comprises a Location Management Function (LMF).
In an analogous art, Li teaches wherein the location server forms part of a 5G Core Network (5GCN) (Furthermore, the communications between a terminal device and a network node in the communication network may be performed according to any suitable generation communication 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan and the multipath signal of Moshfeghi with the network of Li to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 26, Arslan as modified by Moshfeghi teaches the entity of Claim 18.
However, Arslan and Moshfeghi do not teach wherein the at least one processor is configured to determine the second position information of the UE by being configured to: provide the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE.
In an analogous art, Li teaches wherein determining the second position information of the UE comprises: providing the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan and the multipath signal of Moshfeghi with the network of Li to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 27, Arslan as modified by Moshfeghi and Li teaches the entity of Claim 26, wherein the first position information of the UE is determined based, on at least one of: a prior position of the UE provided by the Bayesian filter, and one of more of: a motion model for the UE, or inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE, or a combination thereof (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and beam ID/beam coordinates into fingerprints, the database may have a prior probability of measurement in specific TP/cell/beam ID. Then a location request that characterizes observations x with the probability distribution function 

Regarding claim 30, Arslan as modified by Moshfeghi teaches the entity of Claim 29.
However, Arslan and Moshfeghi do not teach wherein the location server forms part of a 5G Core Network (5GCN) and comprises a Location Management Function (LMF).
In an analogous art, Li teaches wherein the location server forms part of a 5G Core Network (5GCN) (Furthermore, the communications between a terminal device and a network node in the communication network may be performed according to any suitable generation communication protocols, including, but not limited to, the first generation (1G), the second generation (2G), 2.5G, 2.75G, the third generation (3G), 4G, 4.5G, 5G communication protocols, see [0040]) and comprises a Location Management Function (LMF) (In next generation radio access network (NG-RAN) or evolved-universal terrestrial radio access network (E-URTAN) scenario, the location management function/serving mobile location center ( LMF/SMLC) can get the exact beam information from a terminal measurement report, see [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan and the multipath signal of Moshfeghi with the network of Li to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 49, Arslan as modified by Moshfeghi teaches the entity of Claim 47.
However, Arslan and Moshfeghi do not teach wherein the means for determining the second position information of the UE comprises: means for providing the first position information of the UE 
In an analogous art, Li teaches wherein the means for determining the second position information of the UE comprises: means for providing the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and beam ID/beam coordinates into fingerprints, the database may have a prior probability of measurement in specific TP/cell/beam ID. Then a location request that characterizes observations x with the probability distribution function p(.theta.), can be represented by angle or height fingerprints via a beam and antenna as with RSRP/RSRQ/SINR in measurements, see [0068-0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan and the multipath signal of Moshfeghi with the network of Li to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 50, Arslan as modified by Moshfeghi and Li teaches the entity of Claim 49, wherein the first position information of the UE is determined based, on at least one of: a prior position of the UE provided by the Bayesian filter, and one of more of: a motion model for the UE, or inertial 

Regarding claim 55, Arslan as modified by Moshfeghi teaches the non-transitory storage medium of Claim 53.
However, Arslan and Moshfeghi do not teach wherein the program code comprising instructions to determine the second position information of the UE further comprise instructions to: provide the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE.
In an analogous art, Li teaches wherein the program code comprising instructions to determine the second position information of the UE further comprise instructions to: provide the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE (According to an exemplary embodiment, a Bayesian network, belief network or directed 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan and the multipath signal of Moshfeghi with the network of Li to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 56, Arslan as modified by Moshfeghi and Li teaches the non-transitory storage medium of Claim 55, wherein the first position information of the UE is determined based, on at least one of: a prior position of the UE provided by the Bayesian filter, and one of more of: a motion model for the UE, or inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE, or a combination thereof (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and .

9.	Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Arslan et al. (US 20170091223 A1) in view of Moshfeghi et al. (US 20160146922 A1) and further in view of Berggren et al. (US 20200200916 A1).
Regarding claim 8, Arslan as modified by Moshfeghi teaches the method of Claim 1.
However, Arslan and Moshfeghi do not teach wherein the first position information of the UE is determined based on inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE.
In an analogous art, Berggren teaches wherein the first position information of the UE is determined based on inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE (In one embodiment, positioning data including inertial measurement data obtained from a mobile device 10 may be used in a method for prediction of direction and/or speed of the mobile device 10. This may be usable e.g. when reception of positioning data is lost, after one or more samples of positioning data, including both fix positioning data and inertial measurement data, has been received in the positioning node 61. By correlating timestamp data from the fix positioning data and the inertial measurement data, direction and speed at e.g. a last calculated fix position may be determined. This may e.g. be used for assessing a true position or heading at a later point in time, by extrapolation, see [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan and the multipath Berggren to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 25, Arslan as modified by Moshfeghi teaches the entity of Claim 1.
However, Arslan and Moshfeghi do not teach wherein the first position information of the UE is determined based on inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE.
In an analogous art, Berggren teaches wherein the first position information of the UE is determined based on inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE (In one embodiment, positioning data including inertial measurement data obtained from a mobile device 10 may be used in a method for prediction of direction and/or speed of the mobile device 10. This may be usable e.g. when reception of positioning data is lost, after one or more samples of positioning data, including both fix positioning data and inertial measurement data, has been received in the positioning node 61. By correlating timestamp data from the fix positioning data and the inertial measurement data, direction and speed at e.g. a last calculated fix position may be determined. This may e.g. be used for assessing a true position or heading at a later point in time, by extrapolation, see [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Arslan and the multipath signal of Moshfeghi with the network of Berggren to provide a method and a system to accurately determine the position of a device as suggested.

Allowable Subject Matter
s 7 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Connellan et al. (US 20190113966 A1) discloses determine a time-of-flight (TOF) of the detected emissions, determine a first estimate of a position and orientation of the input device based on the TOF of a subset of the detected emissions and the particular locations of each of the plurality of sensors on the input device that are detecting the detected emissions, determine a second estimate of the position and orientation of the input device based on the measured acceleration and velocity from the IMU, and continuously update a calculated position and orientation of the input device within the AR/VR environment in real-time based on a Beyesian estimation (e.g., Extended Kalman filter) that utilizes the first estimate and second estimate.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/JINSONG HU/               Supervisory Patent Examiner, Art Unit 2643